Citation Nr: 1204148	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in November 2010.  At that time, the Board remanded the Veteran's claim for an increased initial rating for further development.  For reasons described in greater detail below, the Board finds that the ordered development was not satisfactorily completed and that a second remand is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the Veteran's claim in November 2010 for further development.  Specifically, the Board asked the Veteran to identify where and when he received treatment for his diabetes, and asked the Veteran to either provide records of this treatment or to provide VA with releases to obtain these records on his behalf.  Next, the Board asked that the Veteran undergo a VA examination to determine the current severity of his service-connected diabetes.  Finally, the Board asked that the Veteran's claim then be readjudicated.

Though the Veteran underwent a VA examination in May 2011 and his case was thereafter readjudicated, it does not appear that the AMC or the RO obtained relevant records of the Veteran's medical treatment.  In his hearing, the Veteran stated that he is treated for his diabetes at a VA clinic in Arecibo.  He reiterated this fact in a January 2011 letter.  The Veteran's treatment records, however, were not obtained or associated with his claims folder.  This must be accomplished.  See 38 C.F.R. § 3.159(c)(2) (2011) (VA's duty to assist includes obtaining VA treatment records). 

Further, the Veteran submitted an opinion from Tomas Talavera Ferrer, MD, stating that the Veteran was not able to work.  Dr. Ferrer's short letter is illegible, however, and it is difficult to determine what disabilities he contends prevent the Veteran from working.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Here, the Board finds that entitlement to a TDIU has been raised by the record, but as the Board does not have enough evidence to make a determination on this claim, it must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's complete VA treatment records and associate these records with his claims file.  

2.  Following the completion of the above development, the claims file should be returned to the physician who examined the Veteran in May 2011, or if that person is not available, then to any other physician qualified to offer an opinion as to the current nature and severity of the Veteran's diabetes.  If it is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be promptly scheduled.

Regardless of who offers the opinion, the physician is asked to review the Veteran's claims file - including any VA records obtained - and offer an opinion as to the current nature and severity of the Veteran's diabetes.   An opinion should also be offered as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (including diabetes, bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, a urinary condition, erectile dysfunction, and a left elbow condition).  The examination report must include a complete rationale for all opinions and conclusions expressed.  

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

4.  The RO/AMC shall then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


